                                                                                                                      1 Abran E. Vigil
                                                                                                                        Nevada Bar No. 7548
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        vigila@ballardspahr.com
                                                                                                                      5

                                                                                                                      6 Attorney for Plaintiff

                                                                                                                      7

                                                                                                                      8                               UNITED STATES DISTRICT COURT
                                                                                                                      9                                   DISTRICT OF NEVADA
                                                                                                                     10 Wells Fargo, N.A.,
                                                                                                                                                                     CASE NO. 2:21-cv-00346-APG-EJY
                                                                                                                     11                  Plaintiff,
                                                                                                                                                                     [PROPOSED] ORDER DISMISSING
                                                                                                                     12 v.
                                                                                                                                                                     WELLS FARGO, N.A. FROM SUIT AND
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 SSL 9, Inc. d/b/a Kleantech Systems a/k/a    DISCHARGING IT FROM LIABILITY
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        Kleantech Anti-Viral Systems; Ivan           RELATED TO INTERPLEADER FUNDS
                                                                                                                     14 Jackson; Bala Palanisamy; Blumerq
                                                                                                                        Investments, LLC; Radahi Ramasamy;
                                                                                                                     15 Sam A. Eidy;

                                                                                                                     16                  Defendants.
                                                                                                                     17

                                                                                                                     18          WHEREAS on April 26, 2021, the Court granted Plaintiff Wells Fargo, N.A.’s

                                                                                                                     19 (“Wells Fargo”) Motion for Interpleader Deposit (ECF No. 20) and issued an order

                                                                                                                     20 granting it leave to deposit the $1,200,000 (“Interpleader Funds”) into the Registry

                                                                                                                     21 Account for this Court (the “Order”) (ECF No. 24);

                                                                                                                     22          WHEREAS, pursuant to the Order, upon deposit of the Interpleader Funds,

                                                                                                                     23 Wells Fargo, would be permitted to lodge an order discharging it from further

                                                                                                                     24 liability;

                                                                                                                     25          WHEREAS, in accordance with LR 22-1, the Court set a Scheduling

                                                                                                                     26 Conference for May 10, 2021 (ECF No. 25);

                                                                                                                     27          NOW THEREFORE, the Court having taken notice that Wells Fargo deposited

                                                                                                                     28 the Interpleader Funds pursuant to the Order (ECF No. 32); that Wells Fargo


                                                                                                                          DMNORTH #7593017 v1
                                                                                                                     1 attended the Scheduling Conference as required by LR 22-1 (ECF No. 30), and for

                                                                                                                     2 good cause appearing;

                                                                                                                     3           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

                                                                                                                     4                1. Wells Fargo is DISMISSED from the instant suit WITH PREJUDICE;

                                                                                                                     5                    and

                                                                                                                     6                2. Wells Fargo, is FULLY AND FINALLY DISCHARGED from liability

                                                                                                                     7                    related to the Interpleader Funds and the claims of any Defendant

                                                                                                                     8                    related to the Interpleader Funds.

                                                                                                                     9
                                                                                                                                        May 25, 2021
                                                                                                                                 Dated:____________                      ___________________________
                                                                                                                     10
                                                                                                                                                                          Hon. Andrew P. Gordon
                                                                                                                     11                                                  CASE NO. 2:21-cv-00346-APG-EJY

                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15

                                                                                                                     16

                                                                                                                     17

                                                                                                                     18
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMNORTH #7593017 v1                        2
